SEPARATE OPINION.

Per Lamm, C. J., Concurring In Result But Not Concurring In The Criticism Of The Dartmouth College Case.

LAMM, C. J.
My vote is to concur in the result reached in the opinion of my learned brother Brown— this, for reasons stated by him and for others appearing to me in this record. But I do not concur in his criticism of the Dartmouth College case.
If we have outgrown the doctrines of that great case and they are now to be judicially repudiated by this court, as applicable to matters within its jurisdiction, it should only be done in some case in which it is necessary to call them in question, and then only *82on full consideration and on reasons vouching for themselves as conclusive. It is a landmark of the law, often and often relied on by us, and it ought not to be either doubted or removed except on a new and complete survey. [Duet. XXVII: 17.]